Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of     , 2018, by
and between Life Storage, Inc., a Maryland corporation (the “Corporation”), Life
Storage LP, a Delaware limited partnership (the “Operating Partnership” and,
collectively with the Corporation, the “Indemnitors”), and                     ,
a director of the Corporation (“Director”).

RECITALS

WHEREAS, candidates highly qualified for service on the boards of directors of
publicly-held corporations have become increasingly reluctant to serve in that
capacity or in other related capacities unless they are provided with strong
protection through indemnification and insurance against the substantial and
escalating risks of, and potential liability from, claims and actions arising
out of their service to and activities on behalf of such corporations, which
risks, absent such adequate protection, would far outweigh the compensation and
other benefits to such persons of serving as directors;

WHEREAS, although the Board of Directors of the Corporation (the “Board”) has
determined that, in order to attract and retain such persons to serve on the
Board, the Corporation will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving on the Board and in
other related capacities from certain liabilities, the Board recognizes that
such insurance may be available to it in the future only at higher premiums and
with more exclusions from its coverage, which reduces the value of such
insurance to directors and increases the importance of indemnification by the
Corporation to protect directors against such liabilities;

WHEREAS, it is essential for the Corporation to be able to attract and retain
the most capable persons available to serve on the Board, and the uncertainties
relating to such insurance and indemnification has increased the difficulty of
attracting and retaining such persons;

WHEREAS, the Corporation indirectly controls the Operating Partnership (through
its ownership of the general partner of the Operating Partnership (the “General
Partner”)) and conducts substantially all of its business through the Operating
Partnership, such that the Operating Partnership would benefit from the
Corporation’s ability to attract and retain the most qualified persons to serve
on its Board of Directors;

WHEREAS, in order to induce the most qualified persons to serve and continue to
serve as directors of the Corporation, the Indemnitors desire to provide
directors with specific contractual assurance of their rights to full
indemnification against litigation risks and expenses associated with their
service as a director of the Corporation and in other related capacities
regardless of, among other things, any amendment to or revocation of the
Corporation’s charter or Bylaws or any change in the ownership of the
Corporation or in the composition of the Board;



--------------------------------------------------------------------------------

WHEREAS, the Indemnitors intend that this Agreement will provide Director with
greater protection than that which is provided by the Corporation’s charter and
Bylaws, the Agreement of Limited Partnership of the Operating Partnership and
that this Agreement shall supplement and be in furtherance of the By-laws of the
Corporation and any resolutions adopted pursuant thereto as well as the
Agreement of Limited Partnership of the Operating Partnership, shall not be
deemed a substitute therefor, and shall not diminish or abrogate any rights of
Director thereunder;

WHEREAS, Director is relying upon the rights afforded under this Agreement in
deciding to begin serving or continue to serve as a director of the Corporation;
and

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and in order to induce Director to serve as or to continue to serve as a
director of the Corporation and in consideration of Director’s so serving, the
Indemnitors and Director do hereby covenant and agree as follows:

Section 1. Services to the Corporation. Director agrees to continue to serve as
a director of the Corporation and may serve as a director, officer, employee,
agent or fiduciary of one or more Covered Entities (as defined below). Director
may at any time and for any reason resign from any such position (subject to any
other contractual obligation or any obligation imposed by operation of law), in
which event the Corporation shall have no obligation under this Agreement to
continue Director in any such position. This Agreement shall not be deemed an
employment contract between Director and the Corporation (or any Covered
Entity). The foregoing notwithstanding, this Agreement shall continue in force
after Director has ceased to serve as a director of the Corporation or otherwise
ceased to have Corporate Status (as defined below).

Section 2. Definitions. As used in this Agreement:

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Unless explicitly approved by the
Incumbent Board (as defined below), any Person (as defined below) is or becomes
the Beneficial Owner (as defined below), directly or indirectly, of securities
of the Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities;

(ii) Change in Board of Directors. A change in the composition of the Board of
Directors of the Corporation such that the individuals who, as of the date
hereof, constitute the Board of Directors of the Corporation (such Board of
Directors shall be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors of the
Corporation; provided, however, for purposes of this clause (ii), any individual
who becomes a member of the Board of Directors of the Corporation subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board of

 

- 2 -



--------------------------------------------------------------------------------

Directors of the Corporation and who were also members of the Incumbent Board
(or deemed to be such pursuant to this provision) shall be considered as though
such individual were a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors of the Corporation shall not be so
considered as a member of the Incumbent Board; or

(iii) Corporation Transactions. The effective date of a merger or consolidation
of the Corporation with any other entity, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 60% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(iv) Liquidation. Unless the liquidation is explicitly approved by the Incumbent
Board, the approval by the shareholders of the Corporation of a complete
liquidation of the Corporation, or a plan therefor, or an agreement for the sale
or disposition by the Corporation of all or substantially all of the
Corporation’s assets; and

(v) Other Events. Unless the event is explicitly approved by the Incumbent
Board, there occurs any event of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to
any similar item on any similar schedule or form) promulgated under the Exchange
Act, as hereinafter defined, regardless of whether the Corporation is then
subject to such reporting requirement.

Solely for purposes of this Section 2(a), the following terms shall have the
following meanings:

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(B) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act and, for greater clarity, shall include, without limitation,
any entity or “group” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act; provided, however, that Person shall exclude (i) the Corporation,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation, and (iii) any corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation.

(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the shareholders
of the Corporation approving a merger, consolidation or other business
combination of the Corporation with another entity.

 

- 3 -



--------------------------------------------------------------------------------

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Corporation or any
Covered Entity.

(c) “Covered Entity” shall mean the Corporation, the Operating Partnership, the
General Partner and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity or
enterprise (as well as any domestic or foreign predecessor entity of each such
entity in a merger, consolidation or other transaction) of which Director is,
was or may be deemed to be serving at the request of the Corporation as a
director, officer, employee, partner (limited or general), trustee, agent or
fiduciary. References to “serving at the request of the Corporation” shall
include any service as a director, officer, employee, partner (limited or
general), trustee, agent or fiduciary of a Covered Entity which imposes duties
on, or involves services by, such director, officer, employee, partner (limited
or general), trustee, agent or fiduciary with respect to an employee benefit
plan, its participants or beneficiaries.

(d) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Director.

(e) “Disqualifying Conduct” means (A) the act or omission of Director was
material to the matter giving rise to the Proceeding and (1) was committed in
bad faith or (2) was the result of active and deliberate dishonesty,
(B) Director actually received an improper personal benefit in money, property
or services, or (C) in the case of any criminal Proceeding, Director had reason
to believe that his conduct was unlawful.

(f) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
and arbitration costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, scanning and data
processing charges, electronic legal research and other database charges,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for, and other costs relating to
any cost bond, supersede as bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 12(d) only, Expenses incurred by Director in
connection with the interpretation, enforcement or defense of Director’s rights
under this Agreement, by litigation or otherwise. Expenses, however, shall not
include amounts paid in settlement by Director or the amount of judgments or
fines (including any excise tax assessed with respect to any employee benefit
plan) against Director.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and that neither presently is, nor in
the past five years has been, retained to represent any of the following: (i)
the Indemnitors or Director in any matter material to either such party (other
than with respect to matters concerning Director under this Agreement, or of
other Directors under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding

 

- 4 -



--------------------------------------------------------------------------------

the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Indemnitors or Director
in an action to determine Director’s rights under this Agreement. The
Indemnitors agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(h) “Losses” means Expenses, judgments, costs, fines (including any excise tax
assessed with respect to any employee benefit plan) and amounts paid in
settlement actually incurred by Director (net of any related insurance proceeds
or other indemnification payments received by Director or paid on Director’s
behalf as described in Section 7(a)).

(i) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
Director was, is or may be involved as a party or otherwise by reason of
Director’s Corporate Status or by reason of any action taken by him or of any
action or omission on his part in connection with Director’s Corporate Status,
in each case regardless of whether Director retains Corporate Status at the time
any liability or expense is incurred for which indemnification, reimbursement,
or advancement of expenses can be provided under this Agreement. However, a
“Proceeding” does not include an action, suit or proceeding initiated by
Director to enforce his rights under this Agreement.

Section 3. Indemnification. The Indemnitors shall indemnify Director and hold
Director harmless against any and all Losses in connection with any present or
future threatened, pending or completed Proceeding, regardless of whether such
Proceeding is by or in the right of the Corporation, based upon arising from,
relating to, or by reason of Director’s Corporate Status; provided, that no
indemnification pursuant to this Section 3 may be made to Director or on
Director’s behalf with respect to any Proceeding if a final judgment or other
final adjudication adverse to Director establishes that Director engaged in
Disqualifying Conduct with respect to such Proceeding.

Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Director is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in the defense of any claim, issue or matter therein, in whole
or in part, the Indemnitors shall indemnify Director against all Expenses
actually and reasonably incurred by him in connection therewith. If Director is
not wholly successful in such Proceeding, the Indemnitors also shall indemnify
Director against all Expenses reasonably incurred in connection with each
successfully resolved claim, issue or matter and each claim, issue or matter
related to each successfully resolved claim, issue, or matter. For purposes of
this Section 4 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

- 5 -



--------------------------------------------------------------------------------

Section 5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Director is, by reason of his Corporate Status, a witness
in any Proceeding to which Director is not a party, he shall be indemnified by
the Indemnitors against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.

Section 6. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3 or 4, the Corporation shall
indemnify Director to the fullest extent permitted by applicable law if Director
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all Losses of Director in connection with the Proceeding.

(b) For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include the following:

(i) with respect to the Corporation:

(A) to the fullest extent permitted by the provisions of Maryland law that
authorize, permit or contemplate additional indemnification by agreement, or the
corresponding provisions of any amendment to or replacement of such provisions
of Maryland law; and

(B) to the fullest extent authorized or permitted by any amendments to or
replacements of such provisions of Maryland law adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

(ii) with respect to the Operating Partnership:

(A) to the fullest extent permitted by the provisions of Delaware law that
authorize, permit or contemplate additional indemnification by agreement, or the
corresponding provisions of any amendment to or replacement of such provisions
of Delaware law; and

(B) to the fullest extent authorized or permitted by any amendments to or
replacements of such provisions of Delaware law adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

- 6 -



--------------------------------------------------------------------------------

Section 7. Exclusions. Notwithstanding any provision in this Agreement, neither
of the Indemnitors shall be obligated under this Agreement to make any indemnity
or advance in connection with any claim made against Director:

(a) for which payment has actually been made to or for the account of Director
under any insurance policy, other indemnity provision, contract or agreement,
except with respect to any excess beyond the amount paid to Director under any
insurance policy, other indemnity provision, contract or agreement;

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Director of securities of the Corporation that did, in fact,
violate Section 16(b) of the Exchange Act or (ii) any reimbursement of the
Corporation by Director of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Director from the sale of securities
of the Corporation, as required in each case under the Exchange Act;

(c) except as otherwise provided in Section 12(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Director, including any Proceeding (or any part of any Proceeding) initiated by
Director against the Corporation or its directors, officers or employees, unless
(i) the Board of Directors of the Corporation authorized the Proceeding (or any
part of any Proceeding) prior to its initiation, or (ii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law; or

(d) in the event that the Indemnitors are advised, in a written opinion of their
regular outside legal counsel, that their performance of any provision of this
Agreement would violate Section 13(k) of the Exchange Act, then the parties
agree to revise and replace such provision in a manner that will result in a new
provision that does not violate such provision and the legal effect of which
comes as close as possible to what the parties had intended to achieve with the
original provision.

Section 8. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Indemnitors shall advance, to the extent not prohibited by
law, the Expenses incurred by Director (or reasonably expected to be incurred by
Director during the six months following any such request) in connection with
any Proceeding, and such advancement shall be made within 30 days after the
receipt by the Indemnitors of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Director’s ability to repay the amounts advanced and
without regard to Director’s ultimate entitlement to indemnification under the
other provisions of this Agreement. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Indemnitors to support the advances claimed. The Director shall qualify for
advances from the Operating Partnership upon the execution and delivery to the
Indemnitors of this Agreement, which shall constitute an undertaking providing
that Director undertakes to repay the advance to the extent that it is
ultimately determined that Director is not entitled to be indemnified by the
Operating Partnership. To qualify for advances from the Corporation, Director
must execute and deliver to the Corporation (a) a written undertaking providing
that Director undertakes to repay the advance to the Corporation to the extent
that it is ultimately determined that Director is not entitled to be indemnified
by the Corporation and (b) a written affirmation by Director of Director’s good
faith belief that the standard of conduct necessary for indemnification by the

 

- 7 -



--------------------------------------------------------------------------------

Corporation as authorized by Maryland law and this Agreement has been met. This
Section 8 shall not apply to any claim made by Director for which indemnity is
excluded pursuant to Section 7.

Section 9. Procedure for Notification and Defense of Claim.

(a) Director shall notify the Indemnitors in writing of any matter with respect
to which Director intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Director of
written notice thereof. The written notification to the Indemnitors shall
include a description of the nature of the Proceeding and the facts underlying
the Proceeding. To obtain indemnification under this Agreement, Director shall
submit to the Indemnitors a request, including therein or therewith such
documentation and information as is reasonably available to Director and is
reasonably necessary to determine whether and to what extent Director is
entitled to indemnification following the final disposition of such action, suit
or proceeding. The omission by Director to notify the Indemnitors hereunder will
not relieve the Indemnitors from any liability which they may have to Director
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Indemnitors shall not constitute a waiver by Director of any rights under
this Agreement. The Secretary of the Corporation shall, promptly upon receipt of
such a request for indemnification, advise the Board and the General Partner in
writing that Director has requested indemnification.

(b) Each of the Indemnitors will be entitled to participate in the Proceeding at
its own expense.

Section 10. Procedure Upon Application for Indemnification.

(a) Upon written request by Director for indemnification pursuant to the first
sentence of Section 9(a), a determination, if required by applicable law or this
Agreement, with respect to Director’s entitlement thereto shall be made in the
specific case:

(i) if a Change in Control shall have occurred, by Independent Counsel selected
in accordance with Section 10(b) in a written opinion to the Board, a copy of
which shall be delivered to Director; or

(ii) if a Change in Control shall not have occurred, in the following manner:

(A) by the Board acting by majority vote of a quorum of Disinterested Directors;
or

(B) if such a quorum is not obtainable or, even if obtainable, a quorum of
Disinterested Directors, acting by majority vote, so directs, (x) by the Board
upon the opinion in writing of Independent Counsel selected in accordance with
Section 10(b), or (y) by the shareholders of the Corporation.

 

- 8 -



--------------------------------------------------------------------------------

If it is so determined that Director is entitled to indemnification, payment to
Director shall be made within ten days after such determination. Director shall
cooperate with the person, persons or entity making such determination with
respect to Director’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Director and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Director in so cooperating with the person, persons
or entity making such determination shall be borne by the Indemnitors
(irrespective of the determination as to Director’s entitlement to
indemnification) and the Indemnitors hereby indemnifies and agrees to hold
Director harmless therefrom.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Corporation shall give written notice to Director advising
him of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Director (unless Director shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Director shall
give written notice to the Corporation advising it of the identity of the
Independent Counsel so selected. In either event, Director or the Corporation,
as the case may be, may, within ten days after such written notice of selection
shall have been given, deliver to the Corporation or to Director, as the case
may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court or an arbitrator has determined
that such objection is without merit. If, within 20 days after the later of
submission by Director of a written request for indemnification pursuant to
Section 10(a) hereof and the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Corporation or
Director may petition a court of competent jurisdiction or commence an
arbitration before a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association for resolution of any objection
that shall have been made by the Corporation or Director to the other’s
selection of Independent Counsel or for the appointment as Independent Counsel
of a person selected by such court or arbitrator or by such other person as such
court or arbitrator shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a) hereof. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a), Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

- 9 -



--------------------------------------------------------------------------------

Section 11. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or entity making such determination shall, to the fullest
extent permitted by law, presume that Director is entitled to indemnification
under this Agreement if Director has submitted a request for indemnification in
accordance with Section 9(a), and the Indemnitors shall, to the fullest extent
permitted by law, have the burden of proof, by clear and convincing evidence, to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption. Neither the failure
of the Corporation (including by its directors or Independent Counsel) to have
made a determination prior to the commencement of any action or arbitration
pursuant to this Agreement that indemnification is proper in the circumstances
because indemnification of Director is not barred pursuant to the provisions of
this Agreement or otherwise, nor an actual determination by the Corporation
(including by its directors or Independent Counsel) that indemnification of
Director is barred pursuant to the provisions of this Agreement or otherwise,
shall be a defense to such action or arbitration or create a presumption that
Director is not entitled to indemnification. The termination of any Proceeding
or any claim, issue or matter therein by judgment, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Director engaged in Disqualifying Conduct.

(b) Subject to Section 12(e), if the person, persons or entity empowered or
selected under Section 10 to determine whether Director is entitled to
indemnification shall not have made a determination within 60 days (or 30 days
if the request was for an advance) after receipt by the Indemnitors of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent permitted by law, be deemed to have been made and
Director shall be entitled to such indemnification, absent (i) a misstatement by
Director of a material fact, or an omission of a material fact necessary to make
Director’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; and provided, further, that the
foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within 15 days after receipt
by the Indemnitors of the request for such determination the Board of Directors
has resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a).

(c) For purposes of any determination of whether Director acted in bad faith,
Director shall be deemed to have acted in good faith if Director acted in
reliance on the records or books of account of a Covered Entity, including
financial statements, or on information

 

- 10 -



--------------------------------------------------------------------------------

supplied to Director by the officers of a Covered Entity in the course of their
duties, or on the advice of legal counsel for the Covered Entity or on
information or records given or reports made to the Covered Entity by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Covered Entity. The provisions of this
Section 11(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Director may be deemed to be entitled to
indemnification.

(d) A person who acted in good faith and in a manner he reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed not to have acted in “bad faith” as referred to in
this Agreement.

(e) The knowledge or actions, or failure to act, of any director, officer, agent
or employee of the Covered Entity shall not be imputed to Director for purposes
of determining the right to indemnification under this Agreement.

Section 12. Remedies of Director.

(a) Subject to Section 12(c), in the event that (i) a determination is made
pursuant to Section 10 that Director is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) within 90 days (or 30 days if the request
was for an advance) after receipt by the Indemnitors of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 or 5 or the last sentence of Section 10(a) within ten days after
receipt by the Indemnitors of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 6 is not made within ten days after a
determination has been made that Director is entitled to indemnification,
Director shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses. Alternatively, Director, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Director shall commence such proceeding seeking an adjudication or
an award in arbitration within 180 days following the date on which Director
first has the right to commence such proceeding pursuant to this Section 12(a);
provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by Director to enforce his rights under Section 5. The
Indemnitors shall not oppose Director’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 10(a) that Director is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Director shall not be prejudiced by reason of that adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Section 12 the
Indemnitors shall have the burden of proving by clear and convincing evidence
that Director is not entitled to indemnification or advancement of Expenses, as
the case may be.

 

- 11 -



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 10(a) that
Director is entitled to indemnification, the Indemnitors shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 12, absent (i) a misstatement by Director of a material fact, or an
omission of a material fact necessary to make Director’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) The Indemnitors shall, to the fullest extent permitted by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Indemnitors are bound by all the provisions of this
Agreement. It is the intent of the Indemnitors that Director not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Director’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Director hereunder. The Indemnitors
shall indemnify Director against any and all Expenses and, if requested by
Director, shall (within 10 days after receipt by the Indemnitors of a written
request therefor) advance, to the extent not prohibited by law, such expenses to
Director, which are incurred by Director in connection with any action brought
by Director for indemnification or advance of Expenses from the Indemnitors
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Indemnitors, regardless of whether Director
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, whether by settlement
or otherwise.

(f) During the interval between the Indemnitors’ receipt of Director’s request
for indemnification and the later to occur of (a) payment in full to Director of
such indemnification, or (b) a final determination (if required) pursuant to
Sections 10 and 11 that Director is not entitled to indemnification, the
Indemnitors shall protect Director against loss which, for purposes of this
Agreement, shall mean the taking of the necessary steps (regardless of whether
such steps require expenditures to be made by the Indemnitors at that time) to
stay, pending a final determination of Director’s entitlement to indemnification
(and, if Director is so entitled, the payment thereof), the execution,
enforcement or collection of any judgments, penalties, fines (including any
excise tax assessed with respect to any employee benefit plan) or any other
amounts for which Director may be liable in order to avoid his being or becoming
in default with respect to any such amounts (such necessary steps to include,
but not be limited to, the procurement of a surety bond to achieve such stay),
within five business days after receipt of Director’s written request therefor,
together with a written undertaking by Director to repay, no later than 60 days
following receipt of a statement therefor from the Indemnitors, amounts (if any)
expended by the Indemnitors for such purpose, if it is ultimately determined (if
such determination is required) pursuant to Sections 10 and 11 that Director is
not entitled to be indemnified against such judgments, penalties, fines
(including any excise tax assessed with respect to any employee benefit plan) or
other amounts.

 

- 12 -



--------------------------------------------------------------------------------

Section 13. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

     (a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Director may at any time be entitled under applicable law, the
Corporation’s charter, the Corporation’s By-laws, the Agreement of Limited
Partnership of the Operating Partnership, the organizational and governing
documents of any Covered Entity, any agreement, a vote of shareholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Director under this Agreement in respect of any action taken or omitted by such
Director in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in Maryland law or Delaware law, as
applicable, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Corporation’s charter and By-laws, the Agreement of Limited
Partnership of the Operating Partnership and this Agreement, as applicable, it
is the intent of the parties hereto that Director shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

     (b) To the extent that either of the Indemnitors maintains an insurance
policy or policies providing liability insurance for directors, officers,
employees, or agents of such Indemnitor or of any other Covered Entity, Director
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee or agent under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, either of the
Indemnitors has director and officer liability insurance in effect, such
Indemnitor shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. Such Indemnitor shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Director, all amounts payable
as a result of such proceeding in accordance with the terms of such policies.

     (c) In the event of any payment under this Agreement, the Indemnitors shall
be subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Indemnitors to bring suit to enforce such rights.

Section 14. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Director for any reason whatsoever, then the Indemnitors, in lieu of
indemnifying Director, shall contribute to the Losses incurred by Director in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Covered Entities (and their directors, officers,
employees and agents other than Director), on one

 

- 13 -



--------------------------------------------------------------------------------

hand, and Director, on the other hand, as a result of the events or transactions
giving cause to such Proceeding, or (b) if the allocation described in clause
(a) above is not permitted by applicable law, the relative fault of the Covered
Entities (and their directors, officers, employees and agents other than
Director), on one hand, and Director, on the other hand, in connection with such
events or transactions. The relative fault of the Covered Entities (and their
directors, officers, employees and agents other than Director), on one hand, and
Director, on the other hand, in connection with the events or transactions
giving cause to such Proceeding shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive. The
relative benefits received by the Covered Entities (and their directors,
officers, employees and agents other than Director), on one hand, and Director,
on the other hand, in connection with the events or transactions giving cause to
such Proceeding shall be limited to direct and indirect financial benefits
actually derived by the applicable person, his designees or his intended
beneficiaries from the action or inaction in connection with the events or
transactions giving cause to such Proceeding, and shall not include any
non-financial benefits or any benefits that were not actually received by the
applicable person, his designees or his intended beneficiaries.

Section 15. Joint and Several Obligations. The obligations of the Corporation
and the Operating Partnership under this Agreement shall be joint and several.

Section 16. Retroactive Effect; Binding Agreement.

     (a) All agreements and obligations of the Indemnitors contained herein
shall commence upon the date that Director first became a director of the
Corporation, shall continue during the period of Director’s Corporate Status and
shall continue thereafter so long as Director shall be subject to any possible
Proceeding by reason of Director’s Corporate Status. In this regard, the
provisions contained herein are intended to be retroactive and the full benefits
hereof shall be available in respect of any alleged or actual occurrences, acts
or failures to act that occurred prior to the date hereof.

     (b) This Agreement shall be binding upon the Indemnitors and their
respective successors and assigns. The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation or the
Operating Partnership, by agreement in form and substance reasonably
satisfactory to Director, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Indemnitors would
be required to perform if no such succession had taken place. To the extent that
either of the Indemnitors maintains one or more insurance policies providing
liability insurance for the directors and officers of the Corporation, upon any
Change of Control, such Indemnitor shall use commercially reasonable efforts to
obtain or arrange for continuation or “tail” coverage for Director to the
maximum extent obtainable at such time.

     (c) This Agreement shall inure to the benefit of and be enforceable by
Director’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Without limiting the
generality of the preceding sentence, if

 

- 14 -



--------------------------------------------------------------------------------

Director should die while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Director’s
devisee, legatee, or other designee, or if there be no such designee, to his
estate.

Section 17. Severability; Invalidity. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 18. Entire Agreement.

(a) Each of the Indemnitors expressly confirm and agree that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Director to continue to serve as a director of the Corporation, and each
of the Indemnitors acknowledges that Director is relying upon this Agreement in
serving as a director of the Corporation and having Corporate Status with
respect to any Covered Entity.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the charter of the Corporation, the
By-laws of the Corporation, the Agreement of Limited Partnership of the
Operating Partnership and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Director thereunder.

Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

Section 20. Notice by Director. Director agrees promptly to notify the
Indemnitors in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Director to so notify the Indemnitors shall
not relieve the Indemnitors of any obligation which it may have to Director
under this Agreement or otherwise.

 

- 15 -



--------------------------------------------------------------------------------

Section 21. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(i) If to Director, at the address or fax number indicated on the signature page
of this Agreement, or such other address as Director shall provide to the
Indemnitors; and

(ii) If to the Indemnitors, at the address or fax number for each Indemnitor
indicated on the signature page of this Agreement, or at such other address or
fax number as may have been furnished to Director by such Indemnitor.

Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Director pursuant to Section 10(b), the Corporation, the Operating
Partnership and Director hereby irrevocably and unconditionally (a) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the courts of the State of Maryland (the “Designated
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Designated Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such action or proceeding in the
Designated Court, and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Designated Court has been
brought in an improper or inconvenient forum.

Section 23. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 24. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate. Use of the
plural nouns shall be deemed to include usage of the singular form of such noun
where appropriate. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless otherwise indicated, references in this Agreement
to any “Section” shall be deemed to refer to the indicated Section of this
Agreement. The headings set forth in this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

[SIGNATURE PAGE FOLLOWS]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

LIFE STORAGE, INC. By:  

 

Name:   David L. Rogers Title:   Chief Executive Officer

 

Address:    6467 Main Street    Buffalo, NY 14221 Fax Number:    (716) 633-3397

 

LIFE STORAGE LP BY:   LIFE STORAGE HOLDINGS, INC, its general partner By:  

 

Name:   David L. Rogers Title:   Chief Executive Officer

 

Address:    6467 Main Street    Buffalo, NY 14221 Fax Number:    (716) 633-3397

 

DIRECTOR    

l

Name:  

 

Address:  

 

 

 

Fax Number:   (        )  

 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 

 

- 17 -